MOORE, Judge,
concurring specially:
I concur in the result here only because of Richardson v. State, 246 So.2d 771 (Fla.1971) and its progeny. However, it seems ludicrous to me to promulgate a rule which makes a discovery violation prejudical error, per se, in the absence of a Richardson inquiry. This is no more apparent than here where the violation concerns failure to disclose an oral statement made by the appellant and a search of the appellant’s person. If appellant and his counsel were conversing with each other, I would assume counsel knew about these matters. Thus, the error, if any, would be harmless.